DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Response After Final Action filed on May 19, 2022.
Claims 17-36 are currently pending.  Claims 1-16 are canceled.  Claims 25-36 are new.  No claims have been amended.

Response to Arguments
Applicant’s arguments, see REMARKS pages 7-8, with respect to the rejection of claims 1-4, 8-10 and 16 have been fully considered and are persuasive.  The rejection of claims 1-4, 8-10 and 16 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 24 line 1 on page 4:
“The magnetic field sensor of claim 23, wherein the first plurality of …”

	(Examiner’s Note: The amendment to claim 24 is due to a missing “The” at the beginning of the of claim.)

Allowable Subject Matter
Claims 17-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with regarding to the amended limitations (see REMARKS pages 7-8) have been fully considered and are persuasive.
Regarding independent claims 17, 20 and 23, these claims were indicated as allowable subject matter in the previous Office Action mailed on May 10, 2022
	Claims 18-19 and 25-28 are allowed for depending on claim 17.
Claims 21-22 and 29-36 are allowed for depending on claim 20. 
Claim 24 is allowed for depending on claim 23.

The closest references are found based on the updated search:
a)  Cesaretti et al. discloses “Circuits and methods for self-calibrating or self-testing a magnetic field sensor using phase discrimination” (see 2015/0301149)
b)  Diaconu discloses “Magnetic field sensor with improved accuracy and method of obtaining improved accuracy with a magnetic field sensor” (see 2016/0252590)
c)  Romero discloses “Circular vertical hall (CVH) sensing element with DC offset removal” (see 2018/0252779)
However, the combination of each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of the independent claims, therefore claims 17-36 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867